     Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.1 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DISTRICT


WHIRLPOOL CORPORATION,
a Delaware corporation,

               Plaintiff,
v.                                                         Case No:

RECLEIM LLC,
a Delaware corporation,                                    Hon.

               Defendant.


                                 COMPLAINT
______________________________________________________________________________

        Plaintiff, Whirlpool Corporation (“Whirlpool”), through its counsel Warner Norcross +

Judd LLP, for its Complaint against Recleim LLC (“Recleim”), states as follows:

                                   PARTIES AND JURISDICTION

        1.     Plaintiff Whirlpool is a Delaware corporation with its principal place of business

located in Berrien County, Michigan.

        2.     Defendant Recleim, LLC, is a Delaware corporation with its principal place of

business at 34 Old Ivy Road, Suite 200, Atlanta, Georgia, 30342.

        3.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2) because a

substantial part of the events and omissions giving rise to Whirlpool’s claim occurred in this

District.
      Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.2 Page 2 of 6



                                    GENERAL ALLEGATIONS

          5.     Whirlpool manufactures and sells home appliances to its customers.

          6.     Recleim engages in the business of recycling appliances.

          7.     As part of its business, Recleim removes older appliances from housing units for

recycling and replaces them with new appliances.

          8.     On or about January 2, 2018, Whirlpool submitted to Recleim Quote No.

4001197520 (the “Quote”). A copy of the Quote is attached as Exhibit A.1

          9.     In connection with the Contract, Recleim submitted to Whirlpool a Credit

Application (the “Credit Application”) dated January 19, 2018. A copy of the Credit

Application is attached as Exhibit B.

          10.    On or about January 19, 2018, Recleim signed both the Quote and the Credit

Application (collectively, the “Contract”).

          11.    Under the terms of the Contract, Recleim granted Whirlpool a security interest in,

whether then owned or thereafter arising or acquired, and wheresoever located (i) all inventory

and equipment made, sold, or distributed by Whirlpool; (ii) all of Recleim’s rights to any

payments due to Recleim from Whirlpool; (iii) all accessions and replacements to or of any of

the foregoing; and (iv) all proceeds and products of any of the foregoing, including but not

limited to insurance proceeds payable by reason of loss or damage to any of the foregoing

(collectively, the “Collateral”).

          12.    Whirlpool perfected its security interest in the Collateral by filing a UCC-1

financing statement.




1
    Commercially sensitive pricing information has been redacted from Exhibit A.

                                                 2
   Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.3 Page 3 of 6



       13.     Under the terms of the Contract, Recleim agreed to pay Whirlpool a late charge in

the amount of 2% per month or the maximum rate permitted by law on past due amounts owed to

Whirlpool.

       14.     Under the terms of the Contract, Whirlpool is entitled to recover its attorneys’

fees and costs if Whirlpool must initiate collection activities to recover any credit extended on

Recleim’s account.

       15.     Further, under the terms of the Contract, if an action is commenced to enforce the

terms of the Contract, the prevailing party is entitled to its reasonable attorneys’ fees and costs

from the other party.

       16.     Pursuant to the Contract, Whirlpool sold appliances to Recleim (the “Products”).

       17.     Whirlpool invoiced Reclaim for the Products.

       18.     Recleim failed to pay all invoices when due. A summary of open and unpaid

invoices is attached as Exhibit C.

       19.     On January 23, 2020, Whirlpool accelerated the total unpaid balance due to

Whirlpool from Recleim, in accordance with the terms of the Contract.

       20.     As of February 13, 2020, Whirlpool is owed $475,967.75, including an unpaid

balance of $469,485.00 and late charges of $6,482.75, plus costs and attorneys’ fees.

                           COUNT I – BREACH OF CONTRACT

       21.     Whirlpool incorporates its allegations contained in the preceding paragraphs.

       22.     Whirlpool and Recleim entered into a Contract for the sale of appliances by

Whirlpool to Recleim.

       23.     Pursuant to the Contract, Whirlpool sold appliances on credit to Recleim, and

Recleim agreed to pay for the appliances Recleim purchased.




                                                3
   Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.4 Page 4 of 6



       24.     Recleim breached the parties’ Contract by failing to pay the amounts due

Whirlpool for appliances Recleim purchased from Whirlpool.

       25.     Under the terms of the Contract, Whirlpool is entitled to recover its attorneys’

fees and costs if Whirlpool must initiate collection activities to recover any credit extended on a

customer’s account.

       26.     Further, under the terms of the Contract, if an action is commenced to enforce the

terms of the Contract, the prevailing party is entitled to its reasonable attorneys’ fees and costs

from the other party.

       27.     As of February 13, 2020, Whirlpool has been damaged in the amount of

$475,967.75, including an unpaid balance of $469,485.00 and late charges of $6,482.75, plus

costs and attorneys’ fees.

WHEREFORE, Whirlpool requests that this Court:

       A.      Grant Whirlpool a judgment against Recleim for the amount due of $475,967.75,

plus continuing late charges;

       B.      Grant Whirlpool a judgment against Recleim for the attorneys’ fees and costs it

incurs under the terms of the Contract; and,

       C.      Grant Whirlpool any other relief this Court determines is just and proper.

                             COUNT II - CLAIM AND DELIVERY

       28.     Whirlpool incorporates its allegations contained in the preceding paragraphs.

       29.     Under the Contract, Whirlpool has a security interest in the Collateral.

       30.     The security interest Whirlpool was perfected by filing a UCC-1 Financing

Statement.




                                                  4
   Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.5 Page 5 of 6



       31.     The security interest secures payment and performance of all indebtedness and

obligations that Recleim owes to Whirlpool (the “Debts”).

       32.     Upon information and belief, the Collateral is located at 2160 Cloverleaf, Suite E,

Columbus, Ohio, or perhaps other locations since the Collateral is movable.

       33.     The Collateral has an estimated value of $30,000.00.

       34.     The Collateral is comprised of independent pieces of property or a portion of

visible property of uniform kind, quality, and value.

       35.     To the best of Whirlpool’s knowledge, the Collateral is not in custody of the law

by virtue of a warrant for the collection of any tax, assessment or fine, or a judgment or

execution.

       36.     By reason of Recleim’s defaults, Whirlpool is entitled to possession of the

Collateral. Whirlpool hereby makes demand for delivery of the Collateral.

       37.     The Collateral is presently subject to damage, accident, sale, or deterioration due

to the passage of time, depreciation, and disposal or dissipation by Recleim.

       WHEREFORE, Whirlpool requests that this Court:

               A.     Grant Whirlpool a judgment of possession of the Collateral to allow

       Whirlpool to sell the Collateral and apply the proceeds against the Debts;

               B.     Grant Whirlpool its costs and attorneys’ fees it incurred in exercising its

       rights under the Contract; and,

               C.     Grant Whirlpool any other relief this Court determines is just and proper.




                                                 5
    Case 1:20-cv-00136-PLM-SJB ECF No. 1 filed 02/14/20 PageID.6 Page 6 of 6



                                     WARNER NORCROSS + JUDD LLP


Dated: February 14, 2020             By: /s/ Emily S. Rucker
                                          Emily S. Rucker (P79228)
                                          1500 Warner Building
                                          150 Ottawa Avenue, NW
                                          Grand Rapids, Michigan 49503
                                          (616) 752-2764
                                          erucker@wnj.com

                                           Attorneys for Plaintiff


19634086-2




                                       6
